                     Case 1:20-cv-10959-LGS Document 10 Filed 01/06/21 Page 1 of 1
   Judd Burstein, P.e.                                                                                               AFFIDAVIT OF SERVICE
   260 Madison Avenue. 15th Floor
   New York. New York 10016
   Tel. : (212) 974-2400

   UNITED STATES DISTRICT COURT
                                                                                                                          Case/lnde)( No.: 20-cv-10959
   SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------X
   PLANCK LLC, d/b/a, PATCH,
                                                                                                                          CORP. SERVED:
                                                                     Plaintift:
                                                                                                                          PAR nCLE MEDIA, INC.

                                                                                                                          CIO CORPORATlO< SERVICE COMPANY
                          -against-


   PARTICLE MEDIA, INC., d/b/a, NEWS BREAK,
                                          Defendant.



   ----_.------------------.--.--..--....-----------_..--------._-----.-._------.------_.--------------.------.-X
  The Under Signed, a Delaware process server declares under penalty of perjury pursuant
  to 28 U.S.C . § 1746, that the following is true and correct:
  I am over the age of eighteen years and am not a party to this action,


  That on the 4th         day of...lJt5<a!!.!n~
                                            u a;ery.1--_ _ __ 20..2.1. @ 11 : 11 am
  at: 251 Little Falls Drive, Wilmington. DE 19808

  Deponent Served within Federal Summons, Complaint with Exhibits A-K on : PARTICLE MEDIA. INC.
  by delivering and dropping a true copy at the bin of reg istered agent CORPORATION SERVICE COMPANY.

  Add itional info: due to the pandemic the current process is the foHowing : process server drops papers in a bin. a guard picks up
  papers approx every 15 minutes and drops in the proper department of the CORPORATION SERVICE COMPANY;

  Description: N/A
                    Sex :. _ _ _                    Skin:_ _ _                    Color of Hair:_ _ __

  Approx. Age:                               Approx. Weight:                                       Approx. Height:




I declare under a penalty of perj ury that all of the above information
is true.and correct
Exeouted, Sworn! Affirmed befo re me on
This 6     ay of January 202 1



                                                     M ICHELE M HA RRIS
                                                        Notary Pu bli c
                                                     St ate of Delaware
                                                 My Comm i ss ion Ex pi res O n
                                                        May05, 202 4
